Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 8/25/2021 has been entered. 
Claim Status
Claims 1-20 are pending.
Claims 18-20 are withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 8/25/2021, have been fully considered, but are moot because the arguments do not apply to the current new ground rejections detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 2018/0269324 A1, of record, hereinafter Cheng) in view of Yasutoshi Okuno et al., (US 2017/0110578 A1, of record, hereinafter Okuno).
Regarding claim 1, Cheng discloses a method for forming a wrap around contact (1004 shown in Fig 10), the method comprising:
forming a p-type epitaxial region (epitaxial S/D extension 602 at left side in Fig. 8, the 602 may be doped p-type or n-type appropriated for the FET in question described in [0036]) and an n-type epitaxial region (602 at right side in Fig. 8, n-type appropriated for the FET in question described in [0036]) over a substrate (102); 
forming a dielectric pillar (STI 702 at middle in Fig. 8) between the p-type epitaxial region (602 at left side of 702) and the n-type epitaxial region (602 at right side of 702); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cheng’s Fig. 8, annotated. 
Cheng does not expressly discloses depositing sacrificial liners around both the p-type epitaxial region and the n-type epitaxial region such that at least one sacrificial liner of the sacrificial liners directly contacts sidewalls of the dielectric pillar; depositing an inter-layer dielectric (ILD); forming trenches in the ILD extending into the sacrificial liners, wherein the trenches are vertically aligned with the p-type epitaxial region and the n-type epitaxial region; removing the sacrificial liners to define irregular-shaped 
However, in the same semiconductor device manufacturing field of endeavor, Okuno discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an epitaxial structure 120 and the sacrificial structure 130 directly contacts sidewalls of a triangle shaped air space between fin structures 110 in Fig. 2 (the air space functioning as dielectric pillar); depositing an ILD 140; forming an opening 146 in the ILD 140 extending into the sacrificial structure 130, wherein the opening 146 are vertically aligned with the epitaxial structure 120; removing the sacrificial structure 130 to define an irregular-shaped opening 146 exposing the epitaxial structure 120 in Fig. 5; and filling the irregular-shaped opening 146 with a conductive structure 154 defining a wrap around contact 150 in Fig. 7.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Okuno’s Fig. 5, annotated. 
Cheng’s method with Okuno’s wrap around contact forming steps to wrap around Cheng’s epitaxial S/D extensions 602 to provide satisfactory process window to prevent the problems of source/drain loss as described by Okuno in [0053] since Okuno’s epitaxial structure 120 as source/drain region is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s epitaxial S/D extension regions 602. The Okuno’s sacrificial structure 130 around will directly contact sidewalls of the Cheng’s STI 702 which is similar to the Okuno’s air space when the Okuno’s wrap around contact forming steps are implemented.
Regarding claim 2, Cheng modified by Okuno discloses the method of claim 1, 
wherein the wrap around contact (Okuno’s wrap around contact 150 in Fig. 7) directly contacts top surfaces and sidewalls of both the p-type epitaxial region and the n-type epitaxial region (top surfaces and sidewalls of Okuno’s 120 when Okuno’s wrap around contact 150 implemented on the Cheng’s 602s).
Regarding claim 3, Cheng modified by Okuno discloses the method of claim 1,
wherein the dielectric pillar (Cheng’s 702 in Fig. 8) extends above topmost surfaces of the p-type epitaxial region and the n-type epitaxial region (Cheng’s 602s).
Regarding claim 4, Cheng modified by Okuno discloses the method of claim 1,
wherein the sacrificial liners include a first sacrificial liner and a second sacrificial liner (Okuno’s sacrificial structure 130 in Fig. 3 comprising first portion and second portion of 130).  
Regarding claim 6, Cheng modified by Okuno discloses the method of claim 1,
Cheng modified by Okuno does not expressly disclose wherein a distance between a sidewall of the n-type epitaxial region (a sidewall of the Cheng’s 602 at right side in Fig. 8) and a sidewall of the dielectric pillar (a sidewall of the Cheng’s 702 at middle in Fig. 8) is at least 3nm.  
However, Applicant has not presented persuasive evidence that the claimed distance between “a sidewall of the n-type epitaxial region and a sidewall of the dielectric pillar” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed distance).  Also, the Applicant has not shown that the claimed the distance produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum range (the distance) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed “distance between a sidewall of the n-type epitaxial region and a sidewall of the dielectric pillar is at least 3nm” to the rest of the claimed invention.
Regarding claim 7, Cheng modified by Okuno discloses the method of claim 1,
wherein the conductive material (Cheng’s material of 1004 in Fig. 10) defining the wrap around contact (Cheng’s 1004) directly contacts sidewalls of the dielectric pillar (the Cheng’s 702 at middle in Fig. 10).  
Regarding claim 9, Cheng discloses a method for forming a wrap around contact (1004 shown in Fig 10), the method comprising:
STI 702 at middle in Fig. 8) between a first epitaxial region (epitaxial S/D extension 602 at left side in Fig. 8) and an second epitaxial region (602 at right side in Fig. 8); 
Cheng does not expressly discloses depositing sacrificial liners around the first and the second epitaxial regions such that at least one sacrificial liner of the sacrificial liners directly contacts sidewalls of the dielectric pillar; depositing an inter-layer dielectric (ILD); forming trenches in the ILD extending above the first and the second epitaxial regions; removing the sacrificial liners to define openings exposing the first and the second epitaxial regions; and filling the openings with a conductive material defining the wrap around contact.  
However, in the same semiconductor device manufacturing field of endeavor, Okuno discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an epitaxial structure 120 and the sacrificial structure 130 directly contacts sidewalls of a triangle shaped air space between fin structures 110 in Fig. 2 (the air space functioning as dielectric pillar) in Fig. 2; depositing an ILD 140; forming an opening 146 in the ILD 140 extending above the epitaxial structure 120; removing the sacrificial structure 130 to define an opening 146 exposing the epitaxial structure 120 in Fig. 5; and filling the opening 146 with a conductive structure 154 defining a wrap around contact 150 in Fig. 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified Cheng’s method with Okuno’s wrap around contact forming steps to wrap around Cheng’s epitaxial S/D extensions 602 to provide satisfactory process window to prevent the problems of source/drain loss as described Okuno in [0053] since Okuno’s epitaxial structure 120 as source/drain region is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s epitaxial S/D extension regions 602. The Okuno’s sacrificial structure 130 around will directly contact sidewalls of the Cheng’s STI 702 which is similar to the Okuno’s air space when the Okuno’s wrap around contact forming steps are implemented.
Regarding claim 10, Cheng modified by Okuno discloses the method of claim 9, 
wherein the wrap around contact (Okuno’s wrap around contact 150 in Fig. 7) directly contacts top surfaces and sidewalls of the first and the second epitaxial regions (top surfaces and sidewalls of Okuno’s 120 when Okuno’s wrap around contact 150 implemented on the Cheng’s 602s).
Regarding claim 11, Cheng modified by Okuno discloses the method of claim 9,
wherein the dielectric pillar (Cheng’s 702 in Fig. 8) extends above topmost surfaces of the first and the second epitaxial regions (Cheng’s 602s).
Regarding claim 12, Cheng modified by Okuno discloses the method of claim 9,
wherein the sacrificial liners include a first sacrificial liner and a second sacrificial liner (Okuno’s sacrificial structure 130 in Fig. 3 comprising first portion and second portion of 130).  
Regarding claim 14, Cheng modified by Okuno discloses the method of claim 9,
Cheng modified by Okuno does not expressly disclose wherein a distance between a sidewall of the first epitaxial region (a sidewall of the Cheng’s 602 at left side in Fig. 8) and a sidewall of the dielectric pillar (a sidewall of the Cheng’s 702 at middle in Fig. 8) is at least 3nm.  
However, Applicant has not presented persuasive evidence that the claimed distance between “a sidewall of the first epitaxial region and a sidewall of the dielectric pillar” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed distance).  Also, the Applicant has not shown that the claimed the distance produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum range (the distance) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed “distance between a sidewall of the first epitaxial region and a sidewall of the dielectric pillar is at least 3nm” to the rest of the claimed invention.
Regarding claim 15, Cheng modified by Okuno discloses the method of claim 9,
wherein the conductive material (Cheng’s material of 1004 in Fig. 10) defining the wrap around contact (Cheng’s 1004) directly contacts sidewalls of the dielectric pillar (the Cheng’s 702 at middle in Fig. 10).  
Regarding claim 17, Cheng modified by Okuno discloses the method of claim 9,
wherein the openings (Okuno’s 146 in Fig. 5) are irregular-shaped openings.

Allowable Subject Matter
Claims 5, 8, 13 and 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 9,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 4, “wherein the first sacrificial liner is a dielectric layer and the second sacrificial liner is a titanium nitride (TiN) layer” as recited in Claim 5, in combination with the remaining features of base claim 1 and Claim 4.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 1, “wherein a wrap around contact section adjacent the n-type epitaxial region has a different width than a wrap around contact section adjacent 
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 12, “wherein the first sacrificial liner is a dielectric layer and the second sacrificial liner is a titanium nitride (TiN) layer” as recited in Claim 13, in combination with the remaining features of base claim 9 and claim 12.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 9, “wherein a wrap around contact section adjacent the first epitaxial region has a different width than a wrap around contact section adjacent the second epitaxial region” as recited in Claim 16, in combination with the remaining features of base claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/FARUN LU/Primary Examiner, Art Unit 2898